This is a companion case to case No. 7021 (118 Ohio App. 7) in which the Administrator of the Bureau of Unemployment Compensation had appealed from the judgment of the Common Pleas Court of Franklin County, Ohio.
In this case (No. 7022) it was the alleged employer, who was doing business as the Texas Barber Shop, who appealed from the finding of the Common Pleas Court that there was an employer-employee relationship prior to June 1958, and that Joe Bailey, doing business as the Texas Barber Shop, was subject to the Unemployment Compensation Act of the state of Ohio, and was required to contribute under the law for those barbers employed by him.
It appears that most of the evidence as to the lack of control by Joe Bailey over the barbers who worked in his shop has to do with those barbers employed since June of 1958. Prior to 1959 the barbers shared with Mr. Bailey any income received in his shop. His earnings were dependent upon the amount of work performed by the barbers. Under present arrangements he gets his rent whether the barbers work or not.
Based on the evidence presented, we can not say that the *Page 11 
trial court was wrong in finding that there was control over the manner and means of performing the work prior to June 1958, and that under the provisions of Section 4141.01, Revised Code, Joe Bailey was an employer and subject to the unemployment compensation laws prior to June 1958.
The judgment of the trial court is affirmed.
Judgment affirmed.
BRYANT and DUFFEY, JJ., concur.